
	
		I
		112th CONGRESS
		1st Session
		H. R. 582
		IN THE HOUSE OF REPRESENTATIVES
		
			February 9, 2011
			Mrs. Christensen (for
			 herself and Ms. Bordallo) introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To extend the supplemental security income benefits
		  program to Guam and the United States Virgin Islands.
	
	
		1.Extension of the Supplemental
			 Security Income benefits program to Guam and the United States Virgin
			 Islands
			(a)In
			 GeneralSection 1101(a)(1) of the Social Security Act (42 U.S.C.
			 1301(a)(1)) is amended by striking , the Virgin Islands, and
			 Guam each place such term appears.
			(b)Conforming
			 Amendments
				(1)Section 303(b) of
			 the Social Security Amendments of 1972 (86 Stat. 1484) is amended by striking
			 , Guam, and the Virgin Islands.
				(2)Sections 3(a)(2),
			 1003(a)(2), 1403(a)(2), and 1603(a)(2) of such Act (42 U.S.C. 303(a)(2),
			 1203(a)(2), 1353(a)(2), and 1383 note) are each amended by striking ,
			 the Virgin Islands, and Guam.
				(3)Section 1614(e) of
			 such Act (42 U.S.C. 1382c(e)) is amended by striking and the District of
			 Columbia and inserting , the District of Columbia, the Virgin
			 Islands, and Guam.
				(c)Effective
			 DateThe amendments made by this section shall take effect on the
			 1st day of the 3rd calendar month that begins after the date of the enactment
			 of this Act.
			
